Citation Nr: 1234840	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a neurological disorder affecting the right upper extremity other than cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from April 1983 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.159(c)(3).  In this case, the Veteran filed a claim of service connection for "carpal tunnel" in December 2006; however, subsequent clinical notes and electromyography reflect diagnoses of carpal tunnel syndrome, ulnar neuropathy and cervical radiculopathy, which affect the right upper extremity.  

Service connection for cervical radiculopathy affecting the right upper extremity has already been awarded, and is therefore not part of this appeal.  In addition, as will be discussed in greater detail below, the Veteran believes that the neurological disorders affecting his right upper extremity are caused or made chronically worse by a service-connected disability.  As a result, the Board finds that recharacterization of the issue as entitlement to service connection for a neurological disorder, other than cervical radiculopathy, affecting the right upper extremity is appropriate.  Brokowski, supra; Clemons, supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In his April 2009 substantive appeal, the Veteran requested a hearing before the Board; however, in August 2011, the Veteran provided a written withdrawal of his hearing request.  See 38 C.F.R. § 20.704(e) (2011).  The Board thus finds that the Veteran's hearing request has been withdrawn, and the matter is appropriately before the Board for appellate review.  Id.  

The record also includes information showing that the Veteran had previously expressed disagreement with rating decisions denying service connection for radiculopathy affecting the left lower extremity and for sleep apnea.  Statements of the case were prepared by the RO in April 2011 and in January 2012, but no substantive appeals were thereafter filed by the Veteran.  Consequently, these issues are not on appeal.

REMAND

The Veteran has been diagnosed with carpal tunnel syndrome in the right upper extremity, by electromyogram (EMG) dated in June 2006.  An October 2006 VA clinical note include includes a statement from a VA physician that it was her "medical opinion that [the Veteran's][upper extremity] paresthesias/numbness/[carpal tunnel syndrome] is at least as likely as not related to his service activity."  The physician did not provide any supporting rationale for her statement.  

The Veteran underwent a VA peripheral nerves examination in January 2009.  The examiner noted the diagnosis of right carpal tunnel syndrome, but found that it was not directly related to the Veteran's service because an EMG conducted during service specifically noted no evidence of carpal tunnel syndrome affecting the right upper extremity.  The examiner went on to state that the "nerve conduction studies show 90 plus percent sensitivity and specificity and have to be taken as the gold standard in this case."  The examiner also found that the Veteran's carpal tunnel syndrome was not related to his service-connected cervical spine disorder, because "those are 2 separate problems."  

The VA examination did not address with sufficient clarity the question of whether the Veteran's right carpal tunnel syndrome is related to service or to a service-

connected disability.  The Veteran's service treatment records document several direct injuries to the right hand, including lacerations and crush injuries resulting in numbness of the fingers; however, the examiner did not address these records or indicate whether the Veteran's could have developed a neurologic problems as a result of these injuries.  In addition, he provided no support for his finding that the Veteran's carpal tunnel syndrome was not related to his service-connected cervical spine disorder, nor did he provide any opinion as to whether the Veteran's carpal tunnel syndrome was caused or chronically worsened by a service-connected disability, as the Veteran has alleged.  Finally, he did not note or discuss the October 2006 positive etiology opinion provided by a VA clinician, or attempt to reconcile his opinion with her findings.  

Since the January 2009 VA examination, the Veteran has been diagnosed with ulnar neuropathy by EMG dated in March 2009.  He underwent a VA general medical examination in July 2010 and a peripheral nerves examination in February 2011, neither of which addressed the diagnosis of ulnar neuropathy or provided an opinion as to the etiology of the neurological disorders (other than cervical radiculopathy) affecting the Veteran's right upper extremity.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination should be scheduled upon remand.  

VA clinical notes contained within the Virtual VA folder reflect that the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Upon remand, the Veteran's SSA records should be requested and associated with the claims folder.

Finally, the Board notes that post-service treatment records from facilities in the VA San Diego Healthcare System have been obtained.  The most recent records from 

these facilities are dated in April 2012.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VA San Diego Healthcare System and request that all records of the Veteran's treatment at those facilities since April 2012 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, the Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the aforementioned development has been completed, schedule an examination of the Veteran to determine the nature and etiology of each neurological disorder (other than cervical radiculopathy) affecting the Veteran's right upper extremity.  (The examiner should be made aware of the nature of the Veteran's already service-connected disabilities, including cervical radiculopathy.)  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

An examination of the right upper extremity should be conducted, and the examiner should provide an opinion as to the medical probabilities that any diagnosed neurological disability of the right upper extremity, to include carpal tunnel syndrome and/or ulnar neuropathy, is traceable to the Veteran's period of active service, or, if not, whether it has been caused or made chronically worse by a service-connected disability, to include a cervical spine disability or depression.  (The examiner is advised that service connection has been separately established for cervical radiculopathy affecting the right upper extremity; thus, any opinion should address the manifestations of any neurological disability other than cervical radiculopathy).  For any diagnosis made, the examiner should specifically discuss the medical probabilities the disorder is related to the multiple injuries to the Veteran's right hand during service.  The examiner must reconcile any opinion with the findings of right upper extremity weakness during service, the post-service EMG studies diagnosing carpal tunnel syndrome and ulnar neuropathy, and the October 2006 finding by a VA clinician that the Veteran's paresthesia, numbness, and carpal tunnel syndrome of the right upper extremity are traceable to his military service.  The examiner should cite to the record and/or medical authority to support the opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, undertake any additional development suggested by the record, especially in light of newly received evidence.  Thereafter, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  (The originating agency is advised that the rule against pyramiding is never a reason to deny a claim of service connection.  It may be used to deny the award of a higher or separate rating, but not to deny a claim of service connection.)  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).

